--------------------------------------------------------------------------------

EXECUTION COPY

EMPLOYMENT TERMINATION AGREEMENT

This EMPLOYMENT TERMINATION AGREEMENT (“Termination Agreement”) is made and
entered into as of November 14, 2011, by and between China Advanced Construction
Materials Group, Inc., a Delaware corporation (the “Company”) and Jeremy
Goodwin, an individual (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company and Executive are parties to an Employment Agreement dated
as of February 23, 2010, as amended by Amendment No. 1 to Employment Agreement,
entered into as of March 30, 2011 (collectively, the “Employment Agreements”);

WHEREAS, the parties wish to terminate Executive’s employment with the Company
and to amend the Employment Agreements under the terms set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

1. The parties hereto agree that Executive’s employment with the Company shall
be terminated as of 11:59 P.M., New York local time, on the date that the
Company’s quarterly report on Form 10-Q for the fiscal quarter ended September
30, 2011 (the “Form 10-Q”) is filed with the Securities and Exchange Commission
(the “Employment Termination Date”). Except as expressly amended, modified or
superseded hereby, the terms of the Employment Agreement shall remain in full
force and effect. The parties acknowledge and agree that termination of
Executive’s employment is by mutual agreement of the parties and is not for
“Cause” or “Good Reason” as defined in Section 5 of the Employment Agreements.

The Company acknowledges that it is not aware of any wrongdoing or improper
actions or inaction by Executive in his role as officer or director of the
Company. Executive shall complete all actions necessary or appropriate for the
Company’s timely filing of the Company’s Form 10-Q that is compliant in all
respects with applicable U.S. securities laws and that contains no material
misrepresentations or omissions, and transfer of all Company property and
confidential information to the Company at the time of departure. Executive
further acknowledges and agrees that any public announcement or disclosure by
the Company regarding the departure of Executive in quarterly report on Form
10-Q and press release (attached as annex to this agreement), be provided to the
effect that Executive’s departure was for personal reasons and not the result of
any disagreement with the Company as to any matter.

2. Each of the parties hereto, for itself and for its representatives, agents,
advisors, successors-in-interest and assigns (each, a “Releasor”), irrevocably
and unconditionally releases and forever discharges the other party and its
respective affiliates, employees, directors, managers, members, officers,
subsidiaries, representatives, agents, advisors, successors-in-interest and
assigns (collectively, the “Releasees”), and each of them, from any and all
causes of action, claims, actions, rights, judgments, attorneys’ fees,
obligations, damages, demands, accountings or liabilities of whatever kind and
character, whether now known or unknown, suspected or unsuspected (collectively,
the “Claims”), existing as of the date hereof, which any Releasor has or may
have against the Releasees, or any of them, arising under the Employment
Agreements or with respect to any action, omission, or role of the Executive as
an officer or director of the Company at any time.

--------------------------------------------------------------------------------

3. Executive shall continue to be compensated in accordance with the Employment
Agreements through the Employment Termination Date Until December 31, 2011, the
Company shall continue to provide (i) Company-related expenses reimbursements,
(ii) Company-related mobile phone plan and (iii) prepayment and reimbursement
for Executive’s Company-related travel if any (this also includes any subsequent
travel and lodging if subpoenaed in any Company-related lawsuits which may occur
after December 31, 2011), in each case as currently provided under the
Employment Agreements. Within 5 (five) business days after the completion by
Executive of all requirements, obligations, agreements, and covenants described
in Section 1 hereof, the Company shall pay Executive forty-five thousand U.S.
dollars ($45,000). Within 5 (five) business days after date that the Form 15
deregistering the common stock of the Company with the SEC becomes effective
under the Securities Exchange Act of 1934, as amended, the Company shall pay
Executive an additional forty-five thousand U.S. dollars ($45,000), provided
that Executive does not violate this Agreement. The benefits and payments set
forth herein shall supersede any remaining unpaid compensation under Section 3
(except for compensation accrued from November 1, 2011 to the Employment
Termination Date) of the Employment Agreements and remaining unpaid benefits
under Section 4 of the Employment Agreements.

4. Each of the parties hereto agrees not to disparage, malign, criticize or
condemn any other party herein, nor make any statement or express any view or
opinion that is derogatory or detrimental to the reputation of any other party
herein, with respect to any matter.

5. The Company acknowledges its indemnification obligations under Section 11 of
the Employment Agreements. Executive has been named a defendant in class action
lawsuits brought by certain stockholders of the Company (the “Stockholder
Litigation”) against the Company and other defendants. The Company agrees to use
reasonable efforts to remove Executive as a defendant in the Stockholder
Litigation by virtue of the fact Executive was not party to either the
Management buyout proposal or Board review of such proposal.

6. This Agreement and the Employment Agreements (as amended by this Agreement)
contains the entire agreement of the parties relating to the subject matter
hereof. This Agreement and its terms may be amended only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought. If any provision of this
Agreement, or any interpretation thereof, conflicts with any provision of the
Employment Agreements, the terms of this Agreement shall prevail.

7. The Company hereby agrees that so long as Executive shall be subject to the
Stockholder Litigation and any pending proceeding prior to the deregistration of
the Company’s common stock under the Securities Exchange Act of 1934, as
amended, based on his role as an officer or director of the Company, the Company
shall use reasonable commercial efforts to obtain and maintain in full force and
effect directors’ and officers’ liability insurance which provides Executive the
same rights and benefits as are accorded to the most favorably insured of the
Company’s directors, provided that nothing in the this Agreement shall require
the Company or any successor to obtain any D&O insurance coverage that would not
be permitted under the Merger Agreement dated as of October 24, 2011, by and
among the Company, Novel Gain Holdings Limited, CACMG Acquisition, Inc., Xianfu
Han and Weili He.

--------------------------------------------------------------------------------

8. This Agreement shall be interpreted and enforced in accordance with the laws
of the State of New York, without reference to its conflict of law principles.
To the extent permitted by applicable law, the parties shall waive any provision
of this Agreement which renders any provision of this Agreement unenforceable in
any respect.

9. This Agreement may be executed in one or more counterparts, each of which
shall constitute an original.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

COMPANY: EXECUTIVE:     CHINA ADVANCED CONSTRUCTION   MATERIALS GROUP, INC.    
      By: _____________________ By: _____________________       Name: Xianfu Han
      Name: Jeremy Goodwin       Title: Chief Executive Office       Address:
_________________ Address: _________________


--------------------------------------------------------------------------------